 

Exhibit 10.19

Summary of Non-Employee Director Compensation

 

The following summary describes the individual components of the non-employee
director compensation of Ingredion Incorporated (the "Company")  in 2020.
Effective January 1, 2020, each non-employee director is entitled to an annual
retainer of $230,000 (increased from $220,000 in 2019), which is comprised of
(i) an annual cash retainer of $100,000 and (ii) an annual equity retainer of
$130,000 in Company common stock (increased from $120,000 in 2019) issued under
the Company's Stock Incentive Plan.

In addition, the Company's Chairman of the Board receives an additional annual
retainer of $140,000 (unchanged from 2019), which is comprised of 50% cash and
50% common stock issued under the Company's Stock Incentive Plan. The chair of
the Audit Committee receives an additional annual retainer of $25,000 (increased
from $20,000 in 2019), which is comprised of 50% cash and 50% common
stock issued under the Company's Stock Incentive Plan. The chair of the
Compensation Committee receives an additional annual retainer of $20,000
(increased from $15,000 in 2019), which is comprised of 50% cash and 50% common
stock issued under the Company's Stock Incentive Plan. The chair of the
Corporate Governance and Nominating Committee receives an additional annual
retainer of $15,000 (increased from $10,000 in 2019), which is comprised of 50%
cash and 50% common stock issued under the Company's Stock Incentive Plan.

Each of the foregoing retainers is payable in quarterly installments on the
first day of each calendar quarter during 2020.

Under the Company's Deferred Compensation Plan for Outside Directors, an
unfunded, nonqualified deferred compensation plan, non-employee directors are
entitled to defer all or a portion of their cash and common stock compensation
into restricted stock units issued under the Company’s Stock Incentive Plan.  If
a deferral is elected by a non-employee director, settlement of the restricted
stock units is deferred until at least six months and no more than ten years and
six months after the director's termination of service from the Board of
Directors, at which time the restricted stock units will be settled in one or
more installments by delivering shares of common stock, with fractional shares
to be paid in cash.



